 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Ave.
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                          UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA
 9
10   United States of America,                     Case No. 2:20-cr-00052-APG-EJY

11                  Plaintiff,                     Second Stipulation to Continue
                                                   Sentencing Hearing
12         v.

13   Jason Clark,

14                  Defendant.
15
16         The parties jointly request that this Court vacate the June 16, 2021,

17   sentencing hearing and continue it for at least 90 days because:
18         1.       Defense counsel needs additional time to prepare for sentencing.
19         2.       Clark is in custody and agrees to the continuance.
20         DATED: May 19, 2021.
21       Rene L. Valladares                         Christopher Chiou
         Federal Public Defender                    Acting United States Attorney
22
23        /s/ Erin Gettel                            /s/ Melanee Smith
     By: ____________________________           By: _____________________________
24
        Erin Gettel                                Melanee Smith
25     Assistant Federal Public Defender           Assistant United States Attorney
26
 1                          UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:20-cr-00052-APG-EJY
 4
                    Plaintiff,                    Order Granting Second
 5
                                                  Stipulation to Continue
           v.
 6                                                Sentencing Hearing
     Jason Clark,
 7
                    Defendant.
 8
 9
10         Based on the pending stipulation of counsel, the Court finds that good
11   cause exists to continue the sentencing hearing.
12
           IT IS THEREFORE ORDERED that the sentencing currently scheduled
13
     for June 16, 2021, at 1:00 p.m., is vacated and continued to September 22, 2021,
14
     at 1:30 p.m. in Courtroom 6C.
15
           DATED: May 19, 2021.
16
17
18
                                            Andrew P. Gordon
19                                          United States District Judge
20
21
22
23
24
25
26
                                              2
